405 F.2d 888
UNITED STATES of America, Appellee,v.Jeffrey BUJESE, Appellant.
No. 307, Docket 30574.
United States Court of Appeals Second Circuit.
Decided Feb. 3, 1969.

Phylis Skloot Bamberger, New York City (Anthony F. Marra, New York City, on the brief), for appellant.
Frederick F. Greenman, Jr., Asst. U.S. Atty.  (Robert M. Morgenthau, U.S. Atty., for Southern District of New York, and Michael W. Mitchell, Asst. U.S. Atty., on the brief), for appellee.
Before MOORE and HAYS, Circuit Judges, and ZAVATT, District Judge.1
PER CURIAM:


1
On June 7, 1967, this court affirmed Per Curiam a judgment convicting appellant of bank robbery in violation of 18 U.S.C. 2113(a) and (d) and of conspiring to rob a bank in violation of 18 U.S.C. 371.  United States v. Bujese, 378 F.2d 719 (2d Cir. 1967).  Our decision was vacated by the Supreme Court, 392 U.S. 297, 88 S. Ct. 2064, 20 L. Ed. 2d 1113 (6/10/68), and remanded for further consideration in light of Bruton v. United States, 391 U.S. 123, 88 S. Ct. 1620, 20 L. Ed. 2d 476 (1968), referring to Roberts v. Russell, 392 U.S. 293, 88 S. Ct. 1921, 20 L. Ed. 2d 1100 (also 6/10/68).


2
Upon reconsideration we reverse the judgment of conviction and grant a new trial.



1
 Of the Eastern District of New York, sitting by designation